 1

 2

 3
                                                      JS-6
 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11
                                         )
12                                       ) Case No.: SACV 18-00538-CJC(DFMx)
                                         )
13
     THOMAS A. SEAMAN,                   )
                                         )
14                                       )
               Plaintiff,                )
15                                       ) FINAL JUDGMENT
          v.                             )
16                                       )
                                         )
17
     NEIL RICHARDSON, et al.,            )
                                         )
18                                       )
               Defendants.               )
19                                       )
                                         )
20                                       )
                                         )
21                                       )
                                         )
22

23

24

25

26

27

28   //

                                         -1-
 1         The Court, having considered the Motion for (A) Dismissal of Quiet Title Cause of
 2   Action; (B) Award of Costs of Suit; and (C) Entry of Final Judgment (“Motion”), filed on
 3   May 22, 2019, by Plaintiff Thomas A. Seaman (the “Receiver”), the Court-appointed
 4   permanent receiver for PDC Capital Group, LLC and its subsidiaries and affiliates, all
 5   papers in support of, and good cause appearing therefor, hereby grants in substantial part
 6   the Motion and ORDERS, ADJUDGES, AND DECREES as follows:
 7

 8         1.     The Receiver’s quiet title cause of action in his First Amended Complaint is
 9                dismissed.
10

11         2.     Judgement is entered in favor of the Receiver and against Defendant Neil
12                Richardson, individually and as a trustee of the Richardson Family Trust
13                (“Defendant”). The transfer of the promissory note and deed of trust in
14                favor of the Richardson Family Trust by SAL Westgate, LLC to Defendant
15                is void as a fraudulent transfer.
16

17         3.     As the prevailing party, the Receiver is awarded his reasonable costs of suit
18                in a sum pursuant to a Bill of Costs filed with the Clerk in accordance with
19                Local Rule 54-2.1.
20

21         4.     Interest is to accrue on this judgment pursuant to 28 U.S.C. § 1961.
22

23

24         DATED:       June 6, 2019
25                                                     __________________________________
26                                                          CORMAC J. CARNEY
27                                                     UNITED STATES DISTRICT JUDGE
28


                                                      -2-
